OPINION ON REHEARING Perlin, C.J. Claimants have requested that the Court reconsider the damages heretofore awarded in relation to the claims of Michael B. Carr, and Michael J. Carr, deceased, in the above entitled consolidated cases. In its opinion, the Court stated that the maximum statutory amount allowable under the Court of Claims Act “to or for the benefit of any claimant” was $7,500.00 in February, 1958, the date of the accident in question. It appears that during the Seventieth General Assembly in 1957, three amendments to the Court of Claims Act were passed, the second being an amendment to raise the statutory limitation to $25,000.00, which was approved on July 9, 1957. The third amendment, approved July 11, 1957, restates the prior limitation of $7,500.00. However, it is the rule that different amendments approved at the same session of the legislature should each be given effect unless clearly inconsistent. (S. Buchsbaum and Company vs. Gordon, 389 Ill. 493, 59 N. E. 832.) It is a further rule that, when different amendments are introduced, each must set forth the whole section as it previously appeared, and that interpretation depends upon legislative intent. We must conclude, therefore, that the Court of Claims Act at the time of this accident in 1958 had been effectively amended to include a statutory limitation of $25,000.00. Claimants further contend that an award should have been made in favor of the widow of Michael J. Carr, deceased, for loss of support although she herself was deceased at the time of the hearing. It is undisputed that she would have been entitled to the sum of $54.00 per month had she lived. In the recent case of McDaniel vs. Bullard, 34 Ill. 2d 487, 216 N. E. 2d 140, the Supreme Court held that an action for wrongful death did not abate upon the death of the beneficiary, but could be maintained for the benefit of the estate of the beneficiary. In so holding the Court stated: “Today, damages for most torts are recognized as compensatory rather than punitive, and there is no reason why an estate that has been injured or depleted by the wrong of another should not be compensated whether ihe injured party is living or not.” McDaniel specifically overruled Wilcox vs. Bierd, 330 Ill. 571, 162 N.E. 170, which held that common law actions founded on tort did not survive. Accordingly, Michael B. Carr is hereby awarded the sum of $12,500.00, and $1,998.00 is awarded for the benefit of the widow of Michael J. Carr, deceased. The awards of $1,445.00 to the America Fore Insurance Group and $1,027.00 to Michael B. Carr, as administrator of the Estate of Michael J. Carr, for burial expenses remain as set forth in the original opinion.